Citation Nr: 9924095	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left little finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
November 1985 to December 1992, appealed that decision.

In March 1999, the Board remanded this claim for the RO to 
issue a supplemental statemtent of the case on evidence it 
had not previously considered.  In April 1999, the RO 
complied with the March 1999 remand, and the claim has since 
been referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran injured his right index finger during 
service.

2.  Service medical records do not relate any other injury to 
the veteran's fingers.

3.  The veteran does not have any disability in his right 
index finger.

4.  The veteran does have a contracture of the left little 
finger.


CONCLUSION OF LAW

Residuals of a left little finger injury were not incurred in 
active service.  38 U.S.C.A. § 5107(West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran's claim for service 
connection for residuals of an injury to the left little 
finger is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In March 1989, the veteran injured his right index finger 
between engine parts while working at the motorpool.  He 
sought treatment, and the military clinician noted that the 
veteran was tender over the ulnar aspect of the finger.  
Range of motion was full.  The veteran was diagnosed with a 
contusion.  Follow-up treatment was not provided.  No other 
finger injuries are related in service medical records.  An 
April 1990 periodic examination did not note any abnormality 
in upper extremities.  While the veteran requested a 
separation examination in December 1992, the military did not 
provide him with a separation examination.

In July 1997, as a result of a May 1997 Board remand, the 
veteran was provided a VA examination.  The veteran informed 
the examiner that while in high school in injured his left 
little finger and that he reinjured it during service.  
However, the examiner noted that the only in-service finger 
injury was to the right index finger.  In any event, the 
examiner stated that there were no current residuals of the 
injury to the right index finger, but that there was a 
flexion deformity to the left little finger at the PIP joint.

A February 1998 VA treatment record noted that the veteran 
had residuals of an old injury to his left fifth finger.  
Treatment providers noted the presence of a deformity, and 
the veteran appeared to have a contracture, similar to a 
Dupuytren Contracture.  However, it was also noted that the 
contracture was the result of a known injury.  In March 1998, 
the veteran submitted photographs of his left hand.

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for residuals of an injury to the left little finger.  
Towards this end, the Board would acknowledge the veteran's 
implicit argument that the left-right dichotomy may not 
necessarily be fully understood by all medical professionals.  
This is an argument not completely without merit.  
Nonetheless, service medical records indicate an injury to 
the right index finger.  No current disability has been found 
in that finger.  However, a current disability has been found 
in the left little finger.  In this respect, what is 
particularly compelling is not the left hand versus right 
hand, but rather that a different finger was involved.  Thus, 
the Board can reasonably find that the veteran indeed injured 
his right index finger during service, and not his left 
little finger.

As the service medical records do not reflect that the 
veteran actually injured his left little finger during 
service, the Board must find that the preponderance of the 
evidence is against this claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  


ORDER

Service connection for residuals of a left little finger 
injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

